entered on September 5, 1962, unanimously reversed on the law and in the exercise of discretion, with $50 costs and disbursements to appellant, and motion to preclude granted unless the plaintiff serves a further bill of particulars in response to the demand as modified, with $10 motion costs to defendant-appellant. It appears that the plaintiff has not made a reasonable effort in good faith to comply with the order of this court. It is significant that, in opposing this motion, neither he nor his attorney has made an affidavit showing as a matter of fact that they are unable now to reasonably respond to the items as directed by this court. The examinations before trial were completed in November, 1961, and presumably for some time the plaintiff has been ready for trial and he or his attorney has been possessed of knowledge and information sufficient to enable the plaintiff to state with reasonable specificity the nature of his claims. This he was required to do. (Tripp, Guide to Motion Practice [1955-1962 Cum. Supp.], p. 90; McCullen, Bills of Particulars, § 344; Rowe v. Levine, 15 A D 2d 571; Boin v. Equitable Life Assur. Soc., 28 Misc 2d 489, 491.) Concur — Botein, P. J., Breitel, Yalente, Eager and Steuer, JJ.